 

Exhibit 10.3

 

AGREEMENT TO TERMINATE CHANGE IN CONTROL AGREEMENT

 

This Termination Agreement (this “Agreement”), is hereby entered into between
Southern National Bancorp of Virginia, INC., a Virginia corporation (“SONA”),
Sonabank, a national bank and wholly-owned subsidiary of SONA (“Sonabank”) and
THOMAS BAKER (“Executive”).

 

WHEREAS, SONA, Sonabank and Executive are parties to that certain Change in
Control Agreement dated August 1, 2006 (the “CIC Agreement”);

 

WHEREAS, pursuant to Section 5.12(e) of the Agreement and Plan of Merger by and
between SONA and Eastern Virginia Bankshares, Inc. dated as of December 13,
2016, as amended (the “Merger Agreement”), SONA shall irrevocably terminate and
liquidate the CIC Agreement, subject to the effectiveness of a general release
of claims as of the Effective Date (as defined in the Merger Agreement) in favor
of SONA and its related entities, in exchange for payment to Executive of an
amount representing the cash severance that would have been due him pursuant to
the CIC Agreement, determined as if Executive had been terminated in a
Qualifying Termination (as defined in the CIC Agreement), and contingent on the
closing of the transactions contemplated by the Merger Agreement;

 

WHEREAS, the Board of Directors of SONA has previously approved the termination
and liquidation of the CIC Agreement; and

 

WHEREAS, SONA hereby desires to terminate and liquidate the CIC Agreement as
provided by the Merger Agreement.

 

NOW THEREFORE, it is agreed as follows:

 

1.           Termination of CIC Agreement.

 

(a)          Effective as of the Effective Time, the CIC Agreement shall hereby
be terminated and shall be of no further force and effect; provided, however,
that such termination shall be contingent on the closing of the Merger.

 

(b)          Within ten (10) business days following the Effective Time,
Sonabank shall pay to Executive Three Hundred Thirty Five Thousand and Forty
Dollars and Zero Cents ($335,040.00), less required tax withholdings and any
other amounts required to be withheld, which amount represents the cash
severance that would have been due him pursuant to the CIC Agreement, determined
as if Executive had been terminated in a Qualifying Termination. Executive
acknowledges that the payment set forth in this Paragraph is in addition to
anything to which he was already entitled.

 

2.           Executive’s Acknowledgement, General Release of Claims, and
Covenant Not To Sue.

 

(a)          Acknowledgement regarding CIC Agreement. Executive expressly
acknowledges that, upon the payment of the amount specified in paragraph 1(b)
hereof, and except as may be set otherwise forth in this Agreement, any right or
claim arising under the CIC Agreement shall be extinguished and cancelled, and
he shall not be eligible to receive from SONA or Sonabank any further amount,
benefit or payment in consideration of the termination of the CIC Agreement.

 

(b)          General Release of Claims. In consideration of the payments made to
him by Sonabank and the promises contained in this Agreement, Executive, on
behalf of himself and his agents and successors in interest, hereby
UNCONDITIONALLY RELEASES AND DISCHARGES SONA and Sonabank, and their respective
successors, subsidiaries, parent companies, assigns, joint ventures, and

 

 

 

  

affiliated companies and their respective agents, legal representatives,
shareholders, attorneys, employees, members, managers, officers and directors,
(collectively, the “Releasees”) from ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES
OF ACTION which he may by law release, whether known or unknown, fixed or
contingent, that he may have or claim to have against any Releasee for any
reason as of the date of execution of this Agreement. This Release and Covenant
Not To Sue includes, but is not limited to, claims arising under federal, state
or local laws prohibiting employment discrimination; claims arising under
severance plans and contracts; and claims growing out of any legal restrictions
on the Employer’s rights to terminate its employees or to take any other
employment action, whether statutory, contractual or arising under common law or
case law. Executive specifically acknowledges and agrees that he is releasing
any and all rights under federal, state and local employment laws including
without limitation the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
1981, the Americans With Disabilities Act, the Family and Medical Leave Act, the
Genetic Information Nondiscrimination Act, the anti-retaliation provisions of
the Fair Labor Standards Act, the Employee Retirement Income Security Act, the
Equal Pay Act, the Occupational Safety and Health Act, the Worker Adjustment and
Retraining Notification Act, the Employee Polygraph Protection Act, the Fair
Credit Reporting Act, and any and all other local, state, and federal law claims
arising under statute or common law. It is agreed that this is a general release
and it is to be broadly construed as a release of all claims, except those that
cannot be released by law.

 

(c)          Covenant Not to Sue. Except as expressly set forth in Paragraph
2(f) below, Executive further hereby AGREES NOT TO FILE A LAWSUIT or other legal
claim or charge to assert against any of the Releasees any claim released by
this Agreement.

 

(d)          Acknowledgement Regarding Payments and Benefits. Executive
acknowledges and agrees that he has received all wages and benefits to which he
is entitled as a result of his employment with Sonabank through the date of
execution of this Agreement. Other than the payments set forth in this
Agreement, the parties agree that the Sonabank owes no additional amounts to
Executive for wages, back pay, severance pay, bonuses, damages, accrued
vacation, benefits, insurance, sick leave, other leave, or any other reason as a
result of his employment with Sonabank through the date of execution of this
Agreement.

 

(e)          Other Representations and Acknowledgements. This Agreement is
intended to and does settle and resolve all claims of any nature that Executive
might have against Sonabank, SONA, and the Releasees arising out of their
employment relationship or relating to any other matter through the date of
execution of this Agreement, except those that cannot be released by law. By
signing this Agreement, Executive acknowledges that he is doing so knowingly and
voluntarily, that he understands that he may be releasing claims he may not know
about, and that he is waiving all rights he may have had under any law that is
intended to protect him from waiving unknown claims. This Agreement shall not in
any way be construed as an admission by Sonabank, SONA, or any of the Releasees
of wrongdoing or liability or that Executive has any rights against Sonabank,
SONA, or any of the Releasees. Executive represents and agrees that he has not
transferred or assigned, to any person or entity, any claim that he is releasing
in this Agreement.

 

(f)           Protected Rights.  Executive understands that nothing contained in
this Agreement limits his ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission, or any other federal, state or local
governmental agency or commission (“Government Agencies”).  Executive further
understands that this Agreement does not limit his ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies in connection with
any charge or complaint, whether filed by Executive, on his behalf, or by any
other individual.  However, based on Executive’s release of claims set forth in
this Agreement, Executive understands that he is releasing all claims that he
may have, as well as, to the extent permitted by applicable

 

 

 

  

law, his right to recover monetary damages or obtain other relief that is
personal to Executive in connection with any claim he is releasing under this
Agreement.

 

(g)          Additional Acknowledgments. Sonabank and SONA hereby advise
Executive to consult with an attorney prior to executing this Agreement, and
Executive acknowledges and agrees that Sonabank and SONA have advised, and
hereby do advise, him of his opportunity to consult an attorney or other advisor
and have not in any way discouraged him from doing so. Executive expressly
acknowledges and agrees that he has been offered at least twenty-one (21) days
to consider this Agreement before signing it, that he has read this Agreement
carefully, that he has had sufficient time and opportunity to consult with an
attorney or other advisor of his choosing concerning the execution of this
Agreement. Executive acknowledges and agrees that he fully understands that the
Agreement is final and binding, that it contains a full release of all claims
and potential claims, and that the only promises or representations he has
relied upon in signing this Agreement are those specifically contained in the
Agreement itself. Executive acknowledges and agrees that he is signing this
Agreement voluntarily, with the full intent of releasing Sonabank, SONA, and the
Releasees from all claims covered by this Agreement.

 

(h)          Revocation. The parties agree Executive may revoke the Agreement at
will within seven (7) days after he executes the Agreement by giving written
notice of revocation to Sonabank. Such notice must be delivered to Joe A.
Shearin, and must actually be received by him at or before the above-referenced
seven-day deadline. The Agreement may not be revoked after the expiration of the
seven-day deadline. In the event that Executive revokes the Agreement within the
revocation period described in this Paragraph, this Agreement shall not be
effective or enforceable, and all rights and obligations hereunder shall be void
and of no effect.

 

2.           Miscellaneous.

 

(a)          This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of Virginia, without giving effect to
its conflicts of law principles.

 

(b)          The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(c)          Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

(d)          The parties understand and agree that because each of them has been
given the opportunity to have counsel review and revise this Agreement, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against any of the parties.

 

(e)          This Agreement may be executed in two or more counterparts, and it
shall not be necessary that the signatures of the parties hereto be contained on
any one counterpart hereof. Each counterpart shall be deemed an original but all
counterparts together shall constitute one and the same instrument. Any
signature page of any such counterpart, or any electronic facsimile thereof, may
be attached or appended to any other counterpart to complete a fully executed
counterpart of this Agreement, and any telecopy or other electronic transmission
of any signature shall be deemed an original and shall bind such party.

 

 

 

  

(f)           This Agreement shall be effective as of the Effective Time. In the
event the transactions contemplated under the Merger Agreement shall not be
consummated as provided therein, this Agreement shall be void and of no effect.

 

In witness whereof, the parties have executed this Agreement on the dates
indicated.

 

SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC.

 

By: /s/ Joe A. Shearin     Joe A. Shearin   Its: President and Chief Executive
Officer         Date: June 23, 2017         SONABANK         By: /s/ Joe A.
Shearin     Joe A. Shearin   Its: President and Chief Executive Officer        
Date: June 23, 2017         EXECUTIVE         /s/ Thomas Baker   Thomas Baker  
      Date: June 23, 2017  

 

[Baker Change in Control Termination Agreement]

 



 

